Citation Nr: 0805086	
Decision Date: 02/13/08    Archive Date: 02/20/08	

DOCKET NO.  04-14 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic left shoulder disability. 

2.  Entitlement to service connection for a chronic right 
shoulder disability. 

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome. 

4.  Entitlement to service connection for a chronic disorder 
of the nasal turbinates. 

5.  Entitlement to an initial evaluation in excess of 30 
percent for vertigo as the residual of decompression sickness 
("the bends").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
September 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2003 and July 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a rating decision of March 1999, the RO denied entitlement 
to service connection for a left shoulder disability.  The 
veteran voiced no disagreement with that decision, which has 
now become final.  Since the time of the March 1999 decision, 
the veteran has submitted additional evidence in an attempt 
to reopen his claim.  The RO continued its denial of service 
connection for a chronic left shoulder disability, and the 
current appeal ensued.

Upon review of this case, it is clear that the RO has 
adjudicated the issue of service connection for a chronic 
left shoulder disability on a de novo basis.  Despite the 
determination reached by the RO, the Board must first find 
new and material evidence in order to establish its 
jurisdiction to review the merits of a previously-denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 5-92.  Because the RO has afforded the veteran a 
greater review on the merits of his claim than was otherwise 
warranted, the Board does not believe that the veteran will 
be prejudiced by deciding his case at this time on a new and 
material basis.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board additionally notes that, based on a review of the 
file, it would appear that, in addition to the issues 
currently before the Board, the veteran seeks entitlement to 
an effective date earlier than May 24, 2002 for the award of 
a 30 percent evaluation for service-connected vertigo.  
Inasmuch as that issue has not been developed or certified 
for appellate review, it is not for consideration at this 
time.  It is, however, before referred to the RO for 
clarification, and, if necessary, appropriate action.

Finally, for reasons which will become apparent, the appeal 
as to the issues of service connection for a right shoulder 
disability and bilateral carpal tunnel syndrome, as well as 
service connection for a chronic left shoulder disability on 
a de novo basis is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In a decision of March 1999, the RO denied entitlement to 
service connection for a chronic left shoulder disability.

2.  Evidence submitted since the time of the RO's March 1999 
decision is neither cumulative nor redundant, and of 
sufficient significance that it raises a reasonable 
possibility of substantiating the veteran's current claim.

3.  A chronic disorder of the nasal turbinates is not shown 
to have been present in service, or for many years 
thereafter, nor is it the result of any incident or incidents 
of the veteran's period of active military service.

4.  The veteran's service-connected vertigo is currently 
productive of no more than dizziness and/or occasional 
staggering.





CONCLUSIONS OF LAW

1.  The decision of the RO in March 1999 denying the 
veteran's claim for service connection for a chronic left 
shoulder disability is final.  38 U.S.C.A. §§ 1110, 1131, 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the time of the RO's March 1999 
decision denying entitlement to service connection for a 
chronic left shoulder disability is new and material, and 
sufficient to reopen the veteran's claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  A chronic disorder of the nasal turbinates was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

4.  The criteria for an initial evaluation in excess of 30 
percent for service-connected vertigo have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.87, and Part 4, Diagnostic Code 6204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board wishes to make it clear that it has reviewed all 
the evidence in the veteran's claims file, which includes his 
multiple contentions, as well as service medical records, and 
both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Service Connection & New and Material Evidence

Law and Regulations 

The veteran in this case seeks service connection for a 
chronic left shoulder disability, as well as for a disorder 
of the nasal turbinates.  In that regard, service connection 
may be established for disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3. 309 (2007).  

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Board notes that the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) include a 
revision of 38 C.F.R. § 3.156(a).  The revised version of 
38 C.F.R. § 3.156(a) is applicable to claims filed on or 
after August 29, 2001.  Here, the veteran's application to 
reopen his previously-denied claim for service connection for 
a left shoulder disability was filed in 2002, and, as such, 
the "amended" version of 38 C.F.R. § 3.156(a) applies to his 
claim.  See 38 C.F.R. § 3.156(a) (2007).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter it's 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Left Shoulder

In the present case, at the time of the prior RO decision in 
March 1999, it was noted that the law at that time provided 
that any person who submits a claim for VA benefits must 
submit evidence sufficient to justify a belief that the claim 
was well grounded.  A well-grounded claim was defined as a 
plausible claim, which is to say, one which had merit on its 
own, or which was capable of substantiation.  While such a 
claim need not be conclusive, it must be accompanied by 
evidence which showed that the claimed condition existed, and 
was possibly related to service.

Pursuant to applicable law and regulation, a well-grounded 
claim for service connection required evidence of a current 
disability, evidence of incurrence or aggravation of a 
disease or injury during service, and evidence of a nexus, or 
link, between the inservice injury or disease and the current 
disability.  According to the RO, while service medical 
records showed treatment in February 1963 for myositis of the 
left shoulder, apparently the result of playing hockey, no 
residual left shoulder disability was shown at the time of 
the veteran's discharge from service.  While in February 
1999, a letter was sent to the veteran explaining the minimum 
requirements to establish a claim for service connection, no 
reply to that request for evidence was received.  Under the 
circumstances, the RO concluded that a well-grounded claim 
for entitlement to service connection for a left shoulder 
disability had not been received.  That determination was 
adequately supported by and consistent with the evidence then 
of record, and is now final.

Evidence submitted since the time of the RO's March 1999 
decision, consisting for the most part of VA and private 
treatment records and examination reports, is both "new" and 
"material" as to the issue of service connection for a 
chronic disability of the left shoulder.  More specifically, 
since the time of the RO's March 1999 decision, VA treatment 
records have shown clear evidence of degenerative joint 
disease with accompanying spurring of the veteran's left 
shoulder.  Moreover, at the time of a VA general medical 
examination in December 2002, it was noted that movements of 
a number of the veteran's joints, including his shoulder 
joints, were consistent with arthritic changes, which 
themselves were compatible with injury from "the bends."  In 
the opinion of the examiner, the veteran suffered from 
multiple injuries to various joints which, in his opinion, 
were more likely the result of osteonecrosis due to multiple 
emboli produced by "the bends," a phenomenon which the 
veteran had experienced in service.  Such evidence provides, 
at a minimum, a "more complete picture of the circumstances 
surrounding the origin" of the veteran's current left 
shoulder disability, and, as such, is sufficient to a proper 
reopening of the veteran's previously-denied claim.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Under the 
circumstances, the Board is of the opinion that the veteran's 
claim for service connection for a chronic left shoulder 
disability has been reopened.

Chronic disorder of the nasal turbinates

Turning to the issue of service connection for a chronic 
disorder of the nasal turbinates, the Board notes that, on a 
number of occasions in service, the veteran received 
treatment for what was described at the time as vasomotor 
rhinitis.  However, those episodes were acute and transitory 
in nature, and resolved without residual disability.  As of 
the time of a service separation examination in August 1964, 
the veteran's nose was entirely within normal limits, and no 
pertinent diagnosis was noted.

The Board acknowledges that, on various occasions following 
the veteran's discharge from service, he has received 
treatment for what has variously been described as nasal 
discharge, and that, during the course of a private 
examination in August 2002, the veteran's turbinates were 
"pale and swollen."  However, on none of those occasions has 
the veteran's nasal pathology been attributed to any incident 
or incidents of his period of active military service.  
Moreover, during the course of VA outpatient treatment for an 
unrelated medical problem in June 2004, the veteran's nose 
was described as within normal limits.  Swelling of the 
middle and inferior turbinates noted on VA examination in 
December 2006 was attributed to allergic rhinitis, a 
disability for which service connection has previously been 
denied.

Based on the aforementioned, the Board is unable to 
reasonably associate any disability of the nasal turbinates, 
to the extent such disability is chronic in nature, to any 
incident or incidents of the veteran's period of active 
military service.  Accordingly, service connection for such 
symptomatology must be denied.




Initial Evaluation

Vertigo

Finally, turning to the issue of an initial evaluation in 
excess of 30 percent for service-connected vertigo, the Board 
notes that disability evaluations, in general, are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

While the Board must consider the veteran's medical history 
as required by various provisions under 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991)], the regulations do not give past medical 
reports precedence over current findings.  

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the case at hand, in a rating decision of September 2003, 
service connection and an initial 10 percent evaluation was 
granted for vertigo associated with "the bends."  The veteran 
voiced his disagreement with the assignment of a 10 percent 
evaluation, with the result that, in a rating decision of 
July 2004, the RO granted a 30 percent evaluation for 
service-connected vertigo, effective from May 2002, the date 
of receipt of the veteran's claim for increase.

The Board notes that, during the course of a private medical 
examination in June 2001, there was evidence of moderate 
horizontal nystagmus.  Moreover, at the time of a subsequent 
private examination in August 2002, the veteran received a 
diagnosis of "severe" vertigo, for which he reportedly took 
medication three times a day.

Various statements from a number of the veteran's associates 
are to the effect that, while in the past, the veteran would 
"occasionally" trip or stumble for no apparent reason, that 
problem had gone from "occasionally" to an everyday 
occurrence.  However, at the time of a VA otologic 
examination in December 2006, there was no evidence of any 
nystagmus of the veteran's eyes.  Moreover, the veteran was 
able to stand and appeared reasonably steady, though 
admittedly with some difficulty with his eyes closed.  
Bithermal caloric stimulation undertaken during the course of 
electronystagmographic testing in January 2007 showed no 
evidence of any unilateral weakness or directional 
preponderance.  According to the examiner, he was unable to 
find any "objective evidence" of a vestibular disorder.

Pursuant to applicable law and regulation, the 30 percent 
evaluation currently in effect for the veteran's service-
connected vertigo contemplates the presence of a peripheral 
vestibular disorder characterized by dizziness and/or 
occasional staggering.  This represents the maximum schedular 
evaluation available for service-connected peripheral 
vestibular disorders.  38 C.F.R. § 4.87 and Part 4, Code 6204 
(2007).  Significantly, the assignment of a compensable 
evaluation for service-connected peripheral vestibular 
disorders requires objective findings supporting the 
diagnosis of vestibular disequilibrium, findings which are 
not present in this case.  See 38 C.F.R. § 4.87, Code 6204 
(2007).  

Moreover, there currently exists no evidence that, due solely 
to the veteran's service-connected vertigo, he has 
experienced marked interference with employment and/or 
frequent periods of hospitalization.  See 38 C.F.R. 
§ 3.321(b)(1) (2007).  While it is true that, at present, the 
veteran is in receipt of a total disability rating based upon 
individual unemployability, that benefit has been awarded 
based on the veteran's multiple service-connected 
disabilities, and not exclusively his service-connected 
vertigo.  Under the circumstances, the Board is of the 
opinion that the 30 percent evaluation currently in effect 
for the veteran's service-connected vertigo is appropriate, 
and that an increased rating is not warranted.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence that VA 
will seek to provide; (3) inform the veteran about the 
information and evidence the veteran is expected to provide; 
and (4) request that the veteran provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by October 2002 and August 2006 letters.  In those 
letters, VA informed the veteran that, in order to 
substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  The veteran was further informed that, in order to 
substantiate his claim for an increased rating, he needed to 
demonstrate that his service-connected disability had 
increased in severity.  Moreover, to the extent notice 
provided the veteran regarding his claim for an increased 
rating was in certain respects nonspecific [see Vasquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008)], that lack of specificity did not affect the essential 
fairness of the adjudication.  In point of fact, based on a 
review of the veteran's file, it is clear that both he and 
his representative had actual knowledge of the regulatory 
requirements requisite to the assignment of an increased 
rating.  See Sanders v. Nicholson, 487 F.3d 881 (Fed Cir. 
2007).  Additionally, as discussed above, the maximum 
schedular rating percentage allowable is already in effect.

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO told the appellant that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, as well as VA and private treatment records 
and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).





ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a chronic left 
shoulder disability has been reopened, and, to that extent, 
the appeal is allowed.

Service connection for a chronic disorder of the nasal 
turbinates is denied.

An initial evaluation in excess of 30 percent for vertigo as 
the residual of decompression sickness ("the bends") is 
denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for a chronic right shoulder disability, 
as well as for bilateral carpal tunnel syndrome.  Moreover, 
having determined that the veteran's claim of service 
connection for a chronic left shoulder disability has been 
reopened, the Board must now turn to a de novo review of all 
pertinent evidence of record.

In that regard, at the time of the aforementioned private 
medical examination in August 2002, there was noted the 
presence of tenderness in the veteran's right shoulder, 
leading to a diagnosis of arthritic pain in the extremities 
"consistent with bends-induced osteonecrosis."  Moreover, on 
subsequent VA general medical examination in December 2002, 
movement in the veteran's shoulder joints and wrists was 
described as consistent with arthritic changes, which 
themselves were compatible with injury from "the bends."  
However, following a VA orthopedic examination in August 
2003, the veteran's degenerative joint disease of both 
shoulders and bilateral carpal tunnel syndrome was described 
as not due to or related to "the bends."  Given the apparent 
ambiguity inherent in these contradictory statements, the 
Board is of the opinion that further development in the form 
of an additional VA orthopedic examination would be 
appropriate prior to a final adjudication of the veteran's 
current claims for service connection.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2006, the date of 
the most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
an additional VA examination or 
examinations by an appropriate specialist 
or specialists in order to more 
accurately determine the exact nature and 
etiology of his current left and right 
shoulder disabilities, and bilateral 
carpal tunnel syndrome.  To the extent 
possible, these examination(s) should be 
conducted by an examiner or examiners who 
have not heretofore seen or examined the 
veteran.  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examination(s), and a copy of all such 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse affect on his 
claims.

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed. 

Following completion of the requested 
examination(s), the appropriate examiner 
or examiners should specifically comment 
as to whether the veteran's current right 
and left shoulder disabilities, and 
bilateral wrist disability (to include 
carpal tunnel syndrome and/or arthritis) 
as likely as not had their origin during 
the veteran's period of active military 
service, including as the result of 
decompression sickness ("the bends") 
during that period of service.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report(s).

3.  Thereafter, the RO should review the 
veteran's claims for service connection 
for chronic right and left shoulder 
disabilities, as well as his claim for 
service connection for bilateral carpal 
tunnel syndrome.  Should the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the 
issuance of the most recent SSOC in 
January 2007.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


